11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                        JUDGMENT

In the interest of S.N.D. and L.E.D.,           * From the 446th District Court
children,                                         of Ector County,
                                                  Trial Court No. E-19-084-PC.

No. 11-20-00226-CV                              * March 31, 2021

                                                * Memorandum Opinion by Bailey, C.J.
                                                  (Panel consists of: Bailey, C.J.,
                                                  Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the orders below. Therefore, in accordance with this court’s opinion, the
orders of the trial court are in all things affirmed.